 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Institute for Rehabilitation and Research' andTexas Nurses Association,Petitioner.Case 23-RC-4279March 4, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held on various dates before HearingOfficer Bernard D. Getto. Following the hearing, byletter dated October 29, 1975, the Acting RegionalDirector forRegion23 informed Petitioner of hisdecision todismissthe petition because the showingof interest gathered in support of the petition wastainted by the involvement of head nurses who, inthe judgment of the Acting Regional Director, weresupervisors withinthemeaningof Section 2(11) ofthe Act. Thereafter, Petitioner filed a request with theBoard for review of the Acting Regional Director'sdismissalof the petition and, on February 4, 1976, inaRuling on Administrative Action, the Boardgranted the request for review, reinstated the peti-tion, and directed the transfer of this case to theBoardfor decision. Thereafter, the Employer filed abrief and the Petitioner filed a brief supplementingthat filed in support of its request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and fmds that they arefree from prejudicial error. They are hereby affirmed.On the entire record of the case, including thebriefs, the Board makes the following findings:1.The Texas Institute for Rehabilitation andResearch (TIRR) is a health care facility engaged inthe rehabilitation of severely handicapped persons ofallages.Itisincorporated as a not-for-profitinstitution in, and licensed by, the State of Texas.During the last calendar year, TIRR received inexcess of $250,000 in patient fees. During the sameperiod of time, it purchased and received directlyfrom outside the State of Texas, at its Houston,Texas, location, goods and supplies valuedin excessof $50,000.We find that TIRR is engaged incommerce within the meaning of the Act and that thepurposes of the Act will be effectuated by theassertion of jurisdiction herein.2.The Employer refused to stipulate that Peti-tioner isa labororganizationwithin the meaning oftheAct, on the ground that Petitioner's board ofdirectors is dominated by supervisors. The recorddoes not, however, establish which particular indivi-duals on Petitioner's board of directors are supervi-sors asthat termis usedin Section 2(11) of the Act.Moreover, even ifcertainindividuals on Petitioner'sboard of directorsare assumedto be supervisors,thereis noevidence that any such supervisors workfor the Employer.Oak Ridge Hospital of the UnitedMethodist Church,220 NLRB 49 (1975). Rather, therecord shows that Petitionerexists inpart for thepurpose of dealing with employees concerning wages,hours, terms, and conditions of employment. Peti-tioner is, we find, a labor organization within themeaningof Section 2(5) of the Act.3.A question of representation affecting com-merce existsconcerning certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and 7 of the Act.4.Petitioner seeks to represent a unit of allregistered nurses, including head nurses, employedby TIRR at itsmainfacility and annex, both inHouston, Texas. The Employer contends, initially,that the unit sought is inappropriate because (a)TIRR and Baylor College of Medicine are together asingleemployer and the requested unit fails toinclude other registerednursesemployed throughoutthe Baylor College of Medicine, and (b) the unit failsto include all other professional employees employedat TIRR. The Employer, in the latter respect, doesnot seek reconsideration of the Board's determina-tion inMercy Hospitals of Sacramento, Inc., 217NLRB 765 (1975), that registered nurses generallyconstitutean appropriate unit unto themselves.Rather, the Employer contends that sufficient differ-ences existbetween rehabilitation and acute carefacilities to justify a different treatment of nurses'unit requests when the facility involved, unlike thefacilities inMercyand its progeny, is a rehabilitationcenter.We reject both contentions. Although the recorddoes demonstrate an affiliation between TIRR andBaylor, the record does not warrant the conclusionthat TIRR is, standing alone, other thana singleindependent employer. It is governed by a board oftrustees of which only 1 member in 16 is, simulta-neously, a member of the board of trustees of Baylor.TIRR, a separate nonprofit corporation, is separatelyhoused, in two facilities, both owned by TIRR. Theboard of trustees of TIRR appoints an executivedirectorwho is, "for those duties that entail thefunctions of [TIRR] and care in research andThe Employer's name appears as amended at the heanng in this case.228 NLRB No. 56 TEXAS INSTITUTE FOR REHABILITATIONteaching" responsible to the board of trustees ofTIRR. Administrative operation of TIRR resides inan associate director of administration, paid byTIRR, who has no formal connection with Baylor.TIRR and Baylor have separate personnel depart-ments. Although some 100 employees of Baylor dowork at TIRR, they are, apparently, hired by Baylorand Baylor is reimbursed by TIRR for the servicesthey perform. TIRR hires its own employees, has aseparate budget and, from an operational standpoint,itsown supply, maintenance, laundry, receiving,purchasing, and food services departments. Theredoes not appear to be any involvement by Baylor inthe labor relations policies of TIRR. Separateretirement and other benefits plans exist, and TIRRadopted and distributed a policy statement opposingunionization of its employees without any apparentinvolvement of Baylor. In terms of the unit soughthere, the record adequately demonstrates only oneregistered nurse being employed by Baylor-Dr.Fuszard, the director of nursing at TIRR. She is,however, responsible to TIRR's board of trustees andnot Baylor's.We, therefore, conclude that TIRR isthe employer of the employees involved herein andthat the petition is, therefore, not deficient in itsfailure to encompass other registered nurses em-ployed by Baylor.Nor is it deficient because of its exclusion of otherprofessional employees employed by TIRR. Whilewe do not assert that the differences betweeninstitutions devoted to long-term rehabilitation andother types of health care facilities are negligible, ourdecision inMercy Hospitals of Sacramento, supra,tofind appropriate units composed exclusively ofregistered nurses was based on a number of consider-ationswe find equally applicable to the kind ofinstitution involved here. Registered nurses at TIRR,like those found inMercy Hospitalsand cases relyingupon it, must, pursuant to state requirements, pass alicensing examination and maintain their licenses;significant aspects of their dutiesmay not bedelegated to other nursing personnel; they arerequired to be on duty 24 hours a day and are, in themain, responsible to a department whose separatestatus is a requirement of accreditation, the depart-ment of nursing. The decision inMercy Hospitalsalsorelied on the exclusionary representation pattern ofregistered nurses across the country, both prior toand at the time of the debate surrounding thequestion of appropriateness of registered nurse units,patternswhich the Board had, even prior to thehealth care amendments, acknowledged.2 No evi-dence was presented on the record which tends toundermine these considerations.2 See,e.g, Doctors' Hospital of Modesto, Inc., a whollyownedsubsidiary ofNational Medical Enterprises, Inc.,193 NLRB 833 (1971).579Accordingly we find that a unit limited to regis-tered nurses employed by TIRR is appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act.The Employer would exclude from this unit "headnurses," on the ground that they are supervisorswithin the meaning of Section 2(11) of the Act. TheActing Regional Director, after conducting a hearingon the petition, administratively dismissed thepetition on the ground that such head nurses werestatutory supervisors, and their participation inPetitioner's organizational campaign consequentlytainted the petition filed herein.Upon careful examination of the entire record inthis proceeding, we conclude the Acting RegionalDirector erred.We are concerned here with approximately fivehead nurse positions, two of which were not filled atthe time of hearing, and one "Assistant Director-Clinical," Roberta Eisman.3 Structurally, the depart-ment of nursing is headed by Director Fuszard.Three individuals are formally listed as reporting toher-Eisman, a director of in-service, and anassistant director of administration, the latter posi-tion filled, at the time of hearing, by a day shiftsupervisor. There are two additional shift supervisorsto cover evening and night shifts. The head nurseswork at one of five stations of TIRR, each station,apparently, set up according to the type of impair-ment with which patients are afflicted. (Station 5 isalso the TIRR annex.) There are approximately 36staff nurses completing the registered nurse comple-ment. TIRR also employs some 150 nurses aides and15 licensed vocational nurses.The description of the head nurses' duties andresponsibilities given by the Employer's witnesses,most notably Director of Nursing Fuszard, contrastssharply with that provided by the two head nursesand two staff nurses testifying on behalf of Petition-er.According to Dr. Fuszard, head nurses, whoreceive approximately 10 percent more pay than staffnurses, spend only about 10-20 percent of their timein patient care activities, decide whether employeesshould be retained upon completion of 3- and 6-month probationary periods, prepare staffing sche-dules, have authority to transfer employees, alterwork schedules, grant time off, authorize leaves ofabsence, and, on the basis of annual evaluations,determine whether employees receive pay increases.In addition, according to Dr. Fuszard, head nursesadvise her of their projected equipment and staffingneeds toward the end of each year; and, withoutindependent investigation or subsequent alteration,3But see fn.7, infra. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose recommendations are forwarded, as the nurs-ing service budget, to TIRR's board of trustees.The testimony of Dr. Fuszard, relative to the dutiesand responsibilities of head nurses, is, for the mostpart, supportive of that of Head Nurse Stephaney(station2)who, the Petitioner stipulates, is astatutory supervisor.4With regard to the status of the assistant director-clinical,Eisman, Director Fuszard testified that shehas authority to discipline employees, place them onprobation, terminate or effectively recommend termi-nation,assignand direct the work of the ninespecialists and clinicians she "supervises," grant timeoff, approve leaves of absence, and interview andhire new employees. It is uncontroverted that Eismanhas, on occasion, filled in for the director of nursingduring the latter's absence from TIRR, attendssupervisory and administrativemeetings,and re-ceives approximately $4,000 more in salary than thestaff nurses at TIRR.Head Nurse Keniston testified, on behalf ofPetitioner, that approximately 75 percent of his timeisdevoted to direct patient care and that there wasvery little change in his duties upon assumption ofhis head nurse role in December 1974. He does notmake job assignments since staff RN's work indepen-dently and are aware of their responsibilities, hasnever adjusted a grievance or been told that he hassuch authority, nor has he ever called an off-dutyemployee to report to work. Although he initials thetimesheets of employees on his station, this action is,according to him, routine and the timesheets arefilled out by the employees themselves. He has nevertransferred an employee, never hired or participatedin an interview of one. He testified that the 3-monthevaluation he fills out on probationary employeesrepresents a restatement of his responses to oralrequestsby the director of nursing on how aparticular employee is "working out." On threeseparate occasions he requested the director todischarge a nonprofessional employee. The director,he thinks, finally did.When he wasa staffnurse, hetoldanother employee to leave work, on theassumption that staff nurses, as such, have suchauthority.When asked for his recommendationsconcerning two employees on his station who hadbeen fighting, he recommended that one be retained.Both were terminated. He has "counseled" otheremployees who are not staff nurses. He has filled outa termination evaluation but so have charge nurses4 Stephaney was not involved in the organizational campaign and,consequently,her status is not relevant to the"taint"issue presented herein.who sometimes are licensed vocational nurses. Uponbeing asked by an employee for a change in hours, hecalled the nursing office for approval, but employeescan and have gone "over his head" and made suchrequests directly to the nursing office.Without encapsulating the lengthy record in thisproceeding, the testimony of Head Nurse Baxter andStaff Nurse Clayton, located, respectively, on sta-tions 5 and 1,5 is consistent with that of Kenistonwith respect to, most notably, the amount of a headnurse's timespent in direct patient care, as opposedto any other duties in the interest of the Employer;the similarity between head nurses and staff nurses interms of their functions; and the degree to whichwhatever authority is vested in head nurses isexercised with respect to other registered nurses inthe unit sought here.The bulk of the headnurses'duties are, as thepreponderance of the evidence adduced here reveals,related directly to patient care activities.Minimal"supervision" of other registerednurses, asopposedto licensed practical nurses and nurses aides, isdemonstrated in the record, and whatever responsi-bilitieshead nurses may have with respect to thelatter employees do not appear to arise from factorsother than head nurses' professional qualifications.Vis-a-visstaffnurses,the head nurses appear only tobe senior employees whose experience is relied uponby the Employer to more effectively fulfill its patientcare functions, as the absence of orientation of orinstruction to the head nurses about additional"supervisory" duties would tend to establish.See TheTrustees of Noble Hospital,218 NLRB 1441 (1975).That headnursesmay "counsel" or place on anundefined "probation," or evaluate other employees,particularlywhen those employees are nonunitemployees, seeAdelphi University,195NLRB 639,644 (1972), is clearly not dispositive of their statutorystatus.Cf.ValleyHospital,Ltd.,220 NLRB 1339(1975);DoctorsHospital,217NLRB 611 (1975).Because the preponderance of evidence reveals thathead nurses spend most of their time in functionsindistinct from staff nurses, exercise little, if any,directional role with respect to other unit employees,and perform supervisory related functions, withrespect to nonunit personnel, which either evolveonly from their status as senior professional employ-eesor involve little utilization of independentSAt the time of thishearing, station I hadno head nurse. TEXAS INSTITUTEFOR REHABILITATION581judgment, we conclude the heaa nurses are, with theexception of Head Nurse Stephaney,s statutoryemployees.?With regard to the status of Assistant Director-ClinicalEisman, her testimony reveals a similarcontrast in the description of her duties andresponsibilitiesfrom that provided by DirectorFuszard. Eisman testified that she was not given anyorientation or job description concerning any addi-tionalduties she would have to assume uponbecoming the assistant director-clinical and herduties did not, in fact, substantially change afterappointment. She does not, she testified, adjustgrievances, transfer personnel, authorize overtime, orset the hours or direct the work of other clinicalspecialists,whom she stated are not responsible toanyone but Director Fuszard. It is, however, clearthat Eisman receives a substantially greater salarythan other registered nurses in her department,whom she has, on occasion, evaluated, is coequal, atleast in title, with the two other assistant directors,and has, on more than one occasion, been placed by6 See fn4, supraThat Stephaney is stipulated to be a supervisor does notdetermine,per se,the status of the other head nurses First, her testimony isnot supported by that of the other head nurses Second, although it mayappear unusual for an employer to specifically authorize a particularindividual to perform "supervisory" functions and forthatindividual tothereupon so conduct himself or herself, atthe sametime that the employerfailsto so authorize other individuals similarly titled and for thoseindividuals not to exercise sufficient authority in the employer's interest toDirector Fuszard in complete charge of the nursingdepartment. On these bases, particularly her substitu-tion for Fuszard, we conclude that Eisman is asupervisor.In view of the foregoing we remand this proceedingto the Regional Director for reexamination of theprevious finding that the petition herein was taintedby the involvement of head nurses in its filing. In theevent the Regional Director concludes an electionupon the instant petitionmay be held, he isauthorized to conduct such election in the unit foundappropriate herein at the earliest time deemedappropriate by him.ORDERIt is hereby ordered that the above-entitled matterbe remanded to the Regional Director for Region 23for further appropriate action.mark them statutory supervisors, our careful review of this record convincesus that such is the case hereinrThe record reveals that TIRR employs two additional head nurses in itsoperating room and clinic The record is substantially devoid of anyevidence relative to their responsibilities In the event the Regional Director,upon the reexamination of thetaintquestion ordered herein, concludes anelection should be directed, these two head nurses shall be voted subject tochallenge